Citation Nr: 0434213	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  04-13 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for L4-5 laminectomy and discectomy residuals.

2.  Entitlement to service connection for bilateral leg 
disability secondary to service connected L4-5 laminectomy 
and discectomy residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from July 1982 to January 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The claimant testified before the undersigned at a Board 
hearing in May 2004.  The transcript is associated with the 
claims folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.
 
2.  The veteran's service-connected low back disability is 
productive of no more than moderate intervertebral disc 
syndrome, with no more than recurring attacks with 
intermittent relief.  Limitation of motion is no more than 
slight to moderate even after considering objective signs of 
limitation of function.  There are no objective signs of more 
than mild radiculopathy, and the disability has not 
precipitated incapacitating episodes having a total duration 
of at least six weeks in the past year; the veteran has 
normal range of motion of the lumbar spine.

3.  There is no competent evidence of a current bilateral leg 
disability.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for L4-5 laminectomy and discectomy residuals have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5243, 8521 (2004) and 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2001).

2.  Service connection for bilateral leg disability secondary 
to service connected L4-5 laminectomy and discectomy 
residuals is not established.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

By letter dated in August 2001, the RO advised the appellant 
of the enactment of the VCAA.  The appellant was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims, but that he must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that he wanted VA to try and obtain.  

The February 2004 statement of the case (SOC) notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for an increased rating and service connection.  The 
SOC specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
It also advised the veteran of the evidence of record, 
adjudicative actions taken, and of the reasons and bases for 
denial.  While the SOC did not advise the veteran of the 
recent amendment to the regulations for the lumbar spine the 
veteran has not been prejudiced.  The old regulations are 
more favorable to the veteran than the new regulations such 
that the decision is not prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 389 (1993).

The claims folder contains VA examinations, VA medical 
records and service medical records.  The veteran has not 
identified any outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Analysis

	1.  Increased rating for L4-5 laminectomy and discectomy 
residuals

The veteran contends that his service-connected L4-5 
laminectomy and discectomy residuals are more disabling than 
currently evaluated.  Disability evaluations are determined 
by the application of a schedule of ratings, which are based 
on the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  A request 
for an increased rating is to be reviewed in light of the 
entire relevant medical history.  See generally 38 C.F.R. § 
4.1 (2004); Payton v. Derwinski, 1 Vet. App. 282, 287 (1991).

The veteran's service-connected back disorder has been 
evaluated under Diagnostic Code (DC) 5293 pertaining to 
intervertebral disc syndrome.  Up until September 23, 2002, 
DC 5293 provided that pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warranted a 60 percent evaluation.  
Severe intervertebral disc syndrome with recurring attacks 
with intermittent relief, warranted a 40 percent rating.  
Moderate intervertebral disc syndrome, with recurring 
attacks, warranted a 20 percent rating.  Mild intervertebral 
disc syndrome was rated at 10 percent. See 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2001).

The criteria for rating intervertebral disc syndrome were 
revised twice during the pendency of this appeal effective 
September 23, 2002 and September 26, 2003, respectively.  
Since the veteran's appeal was pending at the time of these 
revisions, he is entitled to consideration under the new 
criteria from their effective dates.

Under the revised criteria, intervertebral disc syndrome is 
rated (preoperatively or postoperatively) either under the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for rating Invertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the highest evaluation when all disabilities are combined 
under § 4.25.  Under the General Rating Formula for Diseases 
and Injuries of the Spine a 40 percent evaluation will be 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation will be 
assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent evaluation will be 
assigned for unfavorable ankylosis of the entire spine.  Any 
associated objective neurologic abnormalities are evaluated 
separately under the appropriate Diagnostic Code(s).  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  

This rating schedule also provides for a compensable rating 
for disability of the external popliteal nerve (common 
peroneal) when there is evidence of mild incomplete paralysis 
(10 percent), moderate incomplete paralysis (20 percent), 
severe incomplete paralysis (30 percent), or complete 
paralysis of the nerve (40 percent).  See 38 C.F.R. § 4.124, 
Diagnostic Code 8521.  

Under the Formula for rating Invertebral Disc Syndrome Based 
on Incapacitating Episodes incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the previous 12 months are assigned a 40 percent 
rating.  A 60 percent rating is assigned when the total 
duration of incapacitating episodes is at least six weeks 
during the previous 12 months.  Note (1) of the revised Code 
5243 provides that for purposes of ratings under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  

Where the law or regulations governing a claim change while 
the claim is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Accordingly, the Board is generally required to 
review both the pre- and post-September 26, 2003, rating 
criteria to determine the proper evaluation for the veteran's 
disability due to intervertebral disc disease.  If it is 
determined that the new criteria is more favorable, the new 
criteria may not be applied for the period prior to the 
revision. See VAOPGCPREC 3-2000 (April 10, 2000).  As limited 
by 38 U.S.C.A. § 5110(g) (West 2002), the effective date of 
any increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.

Service medical records reflect treatment for low back pain 
culminating in a right L4-5 discectomy in September 1986.  
Physical examination by a medical evaluation board in August 
1987 revealed no objective neurological deficit.  Rating 
action in February 1988 granted service connection for 
residuals of the L4-5 discectomy and assigned a 20 percent 
rating.  VA and private medical reports reflect treatment and 
evaluation of the spine on many occasions post service.  On 
VA examination in November 1994, the veteran complained of 
nearly constant radiating low back pain and it was reported 
that a magnetic resonance imaging (MRI) the previous Spring 
revealed four bulging discs and one herniation.  The back 
muscles were deconditioned diffusely, with no specific spasm.  
Flexion was to 40 degrees and extension to 10 degrees on 
examination of the lumbosacral spine.  Deep tendon reflexes 
were present and equal.  On VA examination in October 1995 
the veteran had flexion only possible to 30 degrees.  A 
February 1996 rating action increased the rating for 
residuals of the L4-5 discectomy to 40 percent from September 
1994.  

A September 1996 VA examination noted that electrodiagnostic 
testing of the lower extremities were consistent with 
peripheral sensory axonal neuropathy.  On VA examination in 
April 1997, it was reported that the veteran could forward 
flex to only 20 degrees.  There was no muscle spasm observed.  
Motor and sensory testing was intact, except for a decrease 
in the left L5 distribution.  On examination for VA purposes 
in September 1998, flexion of the lumbar spine was to 70 
degrees.  Extension was to 10 degrees and lateral bending to 
about 20 degrees.  Deep tendon reflexes were present and 
normal and there was no sensory deficit observed in the lower 
extremities.  Straight leg raising tests were positive 
bilaterally.  

During a September 2001 VA authorized examination, the 
veteran complained of constant back pain.  On physical 
examination, the examiner reported a well-nourished and well-
developed male.  There was a 7 cm, longitudinal, well-healed 
whitish scar at the L4-5 laminectomy site.  His gait was 
normal and unassisted.  There was no limitation in standing 
and/or walking and there were no obvious joint inflammations 
or swellings.  Ranges of motion of the lumbar spine were 
reported to be normal.  It was also reported that the range 
of motion of the veteran's lumbar spine was not additionally 
limited by pain, weakness, fatigue, lack of endurance and/or 
incoordination.  The neurologic examination was normal and 
the cranial nerve examination was negative.  There was normal 
sensory, motor, reflex and coordination functions and no 
obvious limitation in standing or walking.  The examiner also 
found that there was no obvious pain in the lumbar region, 
nor was there obvious muscle spasm.  There was no obvious 
weakness or tenderness either.  X-ray examination of the 
lumbosacral spine was normal.

Other evidence of note includes a September 2002 MRI.  The 
September 2002 MRI showed a normal spine down to the L2-3.  
At L3-4 there was a loss of normal disc signal with disc 
bulging and a central annular tear.  At L4-5, the exam showed 
status post right hemilaminectomy with scar tissue visualized 
in the right lateral recess.  This scar tissue was enveloping 
the right L5 nerve root in the lateral recess at least 
proximally.  At L5-S1, there was a broad-based disc bulge and 
bony ridging with bilateral facet hypertrophy.  Overall, the 
degree of the neural impact was unchanged from prior MRI's.  

Also of record are VA medical records dated from September 
2002 through December 2003.  These records show complaints of 
a treatment for low back pain.  Included in these records are 
the results of a nerve conduction study (NCS) and 
electromyograph (EMG) dated in November 2002.  The summary of 
both of these studies revealed a normal back and normal lower 
extremities.  

The Board notes that the medical evidence of record does not 
indicate more than slight to moderate limitation of motion of 
the back and there is no recent evidence of incapacitating 
episodes of back pain.  The veteran's multiple VA 
examinations indicate that the veteran is able to perform 
activities of daily living, as he is independent with 
dressing feeding and bathing.  Moreover when asked about 
flare-ups, the veteran responded that his back pain is in a 
constant state of flare-up.  The veteran has not indicated 
that he has experienced incapacitating episodes with regard 
to his back pain.

In this regard, the Board observes that the evidence shows 
that the veteran suffers from intervertebral disc syndrome 
that has resulted in radiculopathy in the past, but there is 
no showing that it results in severe limitation of motion or 
severe neurological deficit.  Flexion of the spine was 
limited to 20 degrees on VA examination in April 1997, but 
subsequent testing has revealed nearly full if not full range 
of motion in the spine.  The veteran exhibited peripheral 
sensory axonal neuropathy on testing in September 1996, but 
more recent testing revealed no neurologic abnormality.  More 
than mild incomplete paralysis of the peroneal nerve is not 
demonstrated.  Recent testing has revealed no objective 
evidence or neurological problems or limitation of motion and 
no evidence of severe flare-ups which require bed rest 
prescribed by a physician and treatment by a physician.  
Thus, while the veteran complains of back pain, the frequency 
and severity described show that they do not nearly 
approximate the criteria for a 40 percent rating under DC 
5243.  Thus a higher rating would not be warranted even when 
the mild incomplete paralysis of the peroneal nerve is taken 
into consideration.  See 38 C.F.R. § 4.124a Diagnostic Code 
8521.  Further, no other code would provide an additional or 
higher rating, as there is no evidence of unfavorable 
ankylosis.  See 38 C.F.R. § 4.71a, DC's 5235-5242.  

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The 
Court has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran complained of pain associated with his low 
back disability, the Board does not find that the disability 
attributable to the low back problems resulted in functional 
disability in excess of that contemplated by the rating 
already assigned.  The medical reports do not contain any 
evidence relating to functional loss due to a flare-up.  The 
examination findings also failed to show additional 
functional loss due to pain.  Therefore, the Board does not 
find that a rating in excess of 40 percent is warranted for 
the veteran's low back disability on the basis of functional 
disability.

In conclusion, the Board finds that the preponderance of the 
evidence is against a higher evaluation than the 40 percent 
rating assigned for the appellant's L4-5 laminectomy and 
discectomy residuals.

	2.  Service connection for bilateral leg disability 
secondary to service connected L4-5 laminectomy and 
discectomy residuals

The veteran contends that service connection for a bilateral 
leg disability secondary to his service connected low back 
disability is warranted.  He states that the pain he 
experiences in his low back radiates into both of his legs.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  In addition, certain chronic 
diseases may be presumed to have incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 C.F.R. § 3.307.  
Disorders diagnosed more that one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Initially, the Board notes that there is no evidence of a 
current bilateral leg disorder (other than the mild 
neuropathy associated with the intervertebral disc syndrome 
shown prior to the most recent examination).  The September 
2001 VA authorized examination revealed that the veteran's 
gait was normal and unassisted. The leg length from the 
anterior superior iliac spine to the medial malleolus was 100 
cm right, 100 cm left.  There was no sign of any abnormal 
weight bearing at the feet.  There was no limitation in 
standing and/or walking and there were no obvious joint 
inflammations or swellings.  Ranges of motion of both hips 
and knees were reported to be normal.  The examiner also 
reported that the range of motion of the veteran's hips and 
knees was not additionally limited by pain, weakness, 
fatigue, lack of endurance and/or incoordination.  The 
neurologic examination was normal.  There was normal sensory, 
motor, reflex and coordination functions and no obvious 
limitation in standing or walking.  X-ray examinations of the 
femur and fibula/tibula were normal.  The examiner ultimately 
diagnosed the veteran as having chronic pain in his lower 
extremities.  Pain alone, without a diagnosed or identifiable 
underlying malady or disability, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
As was stated earlier, current disability is required in 
order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board finds that service connection for a bilateral leg 
disability secondary to the veteran's service connected low 
back disability is not warranted.  The veteran's claim for 
service connection implicitly includes the assertion that he 
has a current chronic bilateral leg disability, but his 
personal opinion as a lay person not trained in medicine is 
not competent evidence needed to establish a diagnosis of 
back condition or its relationship to service.  Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  The evidence 
does not show bilateral leg complaints made during service, 
nor does it show a current bilateral leg disability.  
Therefore, the preponderance of evidence is against service 
connection for bilateral leg disability secondary to service 
connected L4-5 laminectomy and discectomy residuals.  38 
U.S.C.A. § 5107(b).


ORDER

A disability rating in excess of 40 percent for service 
connected L4-5 laminectomy and discectomy residuals is 
denied.

Service connection for bilateral leg disability secondary to 
service connected L4-5 laminectomy and discectomy residuals 
is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



